DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 6/28/2022. The Applicant has amended independent claims 1, 6, and 7; and canceled claims 8 and 9. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano et al., US 2018/0090745.
Regarding claim 1, Asano et al., teaches a lithium metal oxide (0058) suitable for use as a cathode material in a rechargeable battery (0041; 0066), the lithium metal oxide having a general formula (0004): Li.sub.xM.sub.zM'.sub.z'O.sub.uF.sub.y (0004-0006); the lithium metal oxide having a cation-disordered rocksalt structure (0031), wherein M is a transition metal selected from a first group consisting of Mn (0018), and combinations thereof; wherein M' is a transition metal selected from a second group consisting of Nb (Table 1), and combinations thereof; wherein M has a first oxidation state q and M' has a second oxidation state q', with (q/z)+(q'/z')=+3, preferably +2.7.ltoreq.q/z)+(q'/z').ltoreq.+3.3 (“various oxidation states”; (0125-0131; Table 1);  wherein a molar ratio between Li and the transition metals is x/(z+z')=2.00.+-.0.20, preferably x/(z+z')=2.00.+-.0.10; molar ratio between F and the oxygen is equal to 0.50.+-.0.10 (0003-0006).
Regarding claim 2, Asano et al., teaches a cation-disordered rocksalt structure (0031; 0033), characterized by a crystallographic space group Fm-3m (abstract; 0004; 0012; 0031). Regarding claim 3, Asano et al., teaches wherein M is Mn (0018; 0038). Regarding claim 4, Asano et al., teaches wherein M' is Ti or Nb (0048-0054).Regarding claim 5, Asano et al., teaches a formula of either Li2Mn1/2Ti1/2O2F or Li2Mn2/3Nb1/3O2F (0054).Regarding claim 6, Asano et al., teaches a lithium metal oxide suitable for use as a cathode material in a rechargeable battery (abstract), the lithium metal oxide having a general formula (0054): Li.sub.xM.sub.zM'.sub.z'O.sub.uF.sub.y, (abstract; 0004; 0012-0014); the lithium metal oxide having a cation-disordered rocksalt structure (0031; 0033), wherein M is a transition metal selected from a first group consisting of Mn, Co, Fe, and combinations thereof (0051), wherein M' is a transition metal selected from a second group consisting of Ti, Zr, Nb, Mo, and combinations thereof (0051).

Regarding claim 7, Asano et al., teaches a lithium metal oxide suitable for use as a cathode material in a rechargeable battery (0034), the lithium metal oxide having a general formula 
Li.sub.xM.sub.zM'.sub.z'O.sub.uF.sub.y (abstract; 0004; 0012); the lithium metal oxide having a cation-disordered rocksalt structure (0031; 0033),  wherein M' is Ti or Nb (0048-0052).
Regarding claim 10, Asano et al., teaches wherein (z+z')=1 (0.8 < y </= 2.2) (abstract).
Regarding claim 11, Asano et al., teaches wherein x=2.0 (abstract).Regarding claim 12, Asano et al., teaches wherein y=1.0 (abstract).Regarding claim 13, Asano et al., teaches wherein u=2.0 (alpha = 2.0) (abstract).Regarding claim 14, Asano et al., teaches wherein a theoretical metal-redox capacity is less than a lithium capacity (0037).Regarding claim 15, Asano et al., teaches a process for manufacturing a lithium metal oxide (0058) of any of claim 1, comprising: providing a lithium-based precursor (0063); providing a first transition metal (M)-based precursor (0071); providing a second transition metal (M')-based precursor (0143-0144); providing a fluorine-based precursor (Table I); and ball-milling the solid-phase mixture (0061; 0070-0071). 
Regarding claim 16, Asano et al., teaches a positive electrode material (abstract), comprising a lithium metal oxide of claim 1 (0058). Regarding claim 17, Asano et al., teaches a lithium-ion battery (0034), comprising: a negative electrode material (0076); an electrolyte (0076); and the positive electrode material according to claim 1 (0076). Regarding claim 18, Asano et al., teaches an energy storage system comprising the lithium-ion battery of claim 17 (0063).

Response to Arguments
Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                    

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727